Citation Nr: 0713336	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  03-36 116	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1970 to January 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.  

The veteran's case was remanded to the RO for additional 
development in July 2006.  The case is again before the Board 
for appellate review.

When the veteran's case was previously before the Board the 
issue of entitlement to service connection for a left ankle 
disability was also on appeal.  By a February 2007 rating 
decision, service connection for degenerative changes of the 
left ankle was granted.  


FINDINGS OF FACT

1.  Service connection for a back disability was denied in 
rating decisions dated in October 1976 and July 1978.  The 
veteran did not initiate an appeal after either decision.  

2.  The evidence with respect to the back claim that has been 
received since the July 1978 decision either duplicates or is 
cumulative of evidence previously of record.

3.  Service connection for a right ankle disability was 
denied in rating decisions dated in October 1976 and January 
1994.  The veteran did not initiate an appeal after either 
decision.  

4.  The evidence with respect to the right ankle claim that 
has been received since the January 1994 decision either 
duplicates or is cumulative of evidence previously of record.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a low back 
disability has not been received.  38 U.S.C.A. §§ 1110, 1131, 
5108, 7105 (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.156(a), 
20.1103 (2001).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a right 
ankle disability has not been received.  38 U.S.C.A. §§ 1110, 
1131, 5108, 7105 (West 2002 and Supp. 2006); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran originally filed a claim of entitlement to 
service connection in March 1976.  The claims were denied by 
way of an October 1976 rating decision.  The veteran failed 
to initiate an appeal.  The veteran subsequently filed a 
claim of entitlement to service connection for a back 
disability in March 1978.  The claim was denied by way of a 
July 1978 rating decision.  Notice of the denial and 
appellate rights were provided.  The veteran failed to 
initiate an appeal.  The denial consequently became final.  
See 38 C.F.R. § 20.1103 (2006).  The veteran subsequently 
filed a claim of entitlement to service connection for a 
right ankle disability in May 1993.  The claim was denied by 
way of a January 1994 rating decision.  Notice of the denial 
and appellate rights were provided.  The veteran failed to 
initiate an appeal.  The denial consequently became final.  
See 38 C.F.R. § 20.1103 (2006).  As a result, claims of 
service connection for a back disability and a right ankle 
disability may now be considered on the merits only if new 
and material evidence has been received since the time of the 
last final adjudication, in this case, March 1978 for the 
back disability, and January 1994 for the right ankle 
disability.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2006); 
38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Id.  Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) for claims filed prior to August 
29, 2001, such as the veteran's, "new and material" 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran first initiated his claim for service connection 
in March 1976.  The veteran's claim was denied in an October 
1976 rating decision.  The evidence of record at the time of 
the October 1976 rating decision consisted of the veteran's 
service medical records (SMRs) and an October 1976 VA 
examination.  

The veteran's SMRs reflect that the veteran reported a 
sprained right ankle and backaches at the time of his 
enlistment examination in June 1970.  He was seen for back 
pain and a swollen right ankle on several occasions in 
service.  There was no evidence of any injury to the 
veteran's back or right ankle during service.  The veteran's 
October 1975 separation examination does not reflect any 
diagnoses or disabilities of the veteran's back or right 
ankle.  The 1976 VA examination revealed a normal 
musculoskeletal system except for mild spasm of the lower 
paravertebral lumbar muscles.  An x-ray revealed transitional 
L5 vertebra.  The RO denied the claim because the VA 
examination did not reveal any disability of the right ankle 
and the transitional L5 vertebra was considered to be a 
developmental spinal deformity for which service connection 
is not awarded.  

The veteran submitted an application to reopen his claim of 
entitlement to service connection for a back disability in 
March 1978.  The veteran was afforded a VA examination in 
June 1978, which again revealed a transitional L5 vertebra.  
The RO issued a rating decision in July 1978 at which time 
the RO noted that veteran's claim for a back disability had 
been previously denied as a constitutional or developmental 
abnormality and aggravation in service was not shown.  

The veteran submitted an application to reopen his claim of 
entitlement to service connection for a right ankle 
disability in May 1993.  The veteran submitted private 
medical records from Dr. Ursula Weber dated in August 1979 
and September 1981, Crawford Long Memorial Hospital dated in 
January 1984, and VA outpatient treatment reports dated from 
September 1976 to May 1993.  Also of record were VA 
examinations dated in June 1978, December 1979, August 1984, 
and August 1993.  

None of the private treatment reports was related to 
treatment for a right ankle disability.  The June 1978, 
December 1979, and August 1984 VA examinations were negative 
for any reference to a right ankle disability.  

VA outpatient treatment reports revealed that that veteran 
was referred for an evaluation of a right ankle injury in 
April 1990.  He was noted to have a rod in the tibula-fibula 
area.  The veteran was seen for a history of right ankle 
swelling and pain in June 1991.  X-rays were negative for any 
evidence of degenerative joint disease and the veteran was 
diagnosed with impingement of the lateral malleolus.  In 
October 1991 the veteran reported pain in the right tarsus 
and ankle.  

The August 1993 VA examination revealed a diagnosis of a 
history of fracture of the right ankle with complaints of 
pain and swelling.  There was no objective evidence of 
swelling and the ankle was otherwise normal.  An x-ray of the 
right ankle revealed that the right ankle was status-post 
internal fixation of a fibular fracture with a lateral plate 
and multiple horizontal screws.  The fracture appeared well 
healed with ossification expanding the interosseous ligament.  

The RO issued a rating decision in January 1994 at which time 
the RO did not reopen the veteran's claim for a right ankle 
disability because new and material evidence had not been 
submitted.  The RO noted that the August 1993 VA examination 
merely showed the current status of the veteran's right ankle 
and in no way related his symptoms to the veteran's period of 
military service.  

With regard to the claim for a low back disability, the 
evidence of record since the July 1978 rating decision 
consists of the private medical records from Dr. Ursula Weber 
dated in August 1979 and September 1981, medical records from 
Crawford Long Memorial Hospital dated in January 1984, The 
Atlanta Cardiology Group, P.C., dated in March 2000, VA 
outpatient treatment reports dated from September 1976 to 
February 2002, and VA examinations dated in June 1978, 
December 1979, August 1984, and August 1993.  This evidence 
was not previously submitted; however, none of the new 
evidence bears on the matter under consideration because all 
the treatment records were negative for any reference to 
treatment for or a diagnosis of a low back disability.  

Also of record is an April 2002 VA examination which included 
a physical examination of the lumbar spine and revealed no 
evidence of muscle spasms, weakness or spasm.  There was no 
evidence of pain, fatigue, weakness, lack of endurance, or 
incoordination.  X-rays of the lumbar spine revealed a lumbar 
segmentation anomaly but was otherwise normal.  The examiner 
diagnosed the veteran with lumbar strain.  This evidence was 
also not previously submitted, but it does not bears on the 
matter under consideration because the examination reveals 
that the veteran suffers from a current lumbar anomaly and 
lumbar strain.  At the time of the first rating decision 
dated in October 1976 the veteran was denied service 
connection for mild spasm of the lower paravertebral lumbar 
muscle and a transitional L5 vertebra.  

In short, no evidence linking a low back disability to 
service has been received.  The newly received evidence 
merely shows that the veteran continues to have lumbar strain 
and a developmental deformity of his spine, something that 
was shown previously.  Consequently, none of the evidence 
received is so significant that it must be considered in 
order to fairly decide the merits of the claim.  In the 
absence of new and material evidence the veteran's claim is 
not reopened.  

With regard to the right ankle disability, the evidence of 
record since the January 1994 rating decision consists of VA 
outpatient treatment reports dated from January 2000 to 
February 2002 and private treatment reports from The Atlanta 
Cardiology Group, P.C., dated in March 2000.  This evidence 
was not previously submitted; however, none of the new 
evidence bears on the matter under consideration because all 
the treatment records are negative for any reference to 
treatment for or a diagnosis of a right ankle disability.  

Also of record was an April 2002 VA examination report, which 
included physical examination of the right ankle disability 
and revealed some swelling and signs of inflammation.  There 
was no evidence of fatigue, lack of endurance, or 
incoordination affecting the right ankle.  X-rays of the 
right ankle showed an old, healed fracture of the fibula, 
post internal fixation.  The diagnosis was status-post 
internal fixation of the right ankle for fibula fracture.  
This evidence was also not previously submitted, but the VA 
examination does not bear on the matter under consideration 
because the examination reveals only that the veteran has a 
diagnosis of status-post internal fixation of the right ankle 
for fibula fracture.  At the time of the rating decision 
dated in January 1994 the veteran's claim was denied because 
the evidence merely showed the current condition of the 
veteran's right ankle and did not relate the veteran's 
symptoms to service.  The new evidence does not change that.

The veteran has not submitted any evidence of a current right 
ankle disability related to service.  The newly received 
evidence merely shows that the veteran was diagnosed with 
status-post internal fixation of the right ankle for fibula 
fracture, something that was shown previously.  Consequently, 
none of the evidence received is so significant that is must 
be considered in order to fairly decide the merits of the 
claim.  In the absence of new and material evidence the 
veteran's claim is not reopened.  

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2006).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2006).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2006).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

There is no evidence or information needed to complete the 
veteran's application.  The veteran has submitted the 
necessary evidence to show that he is seeking to reopen a 
previously denied claim of service connection for a low back 
disability and a right ankle disability.

The veteran submitted his claim to reopen previously denied 
claims of service connection for a low back disability and a 
right ankle disability in July 2001.  

The RO wrote to the veteran in April 2002 and notified him of 
the evidence/information needed to substantiate a claim of 
service connection.  The RO wrote to the veteran in August 
2006 and notified him of the evidence/information needed to 
substantiate his application to reopen his claims of 
entitlement to service connection for a low back disability 
and a right ankle disability.  The veteran was specifically 
informed that he needed to submit new and material evidence 
for his claim.  Through this letter the veteran was informed 
of the bases for the previous denials and what was 
specifically required to reopen.  He was also instructed as 
to the basis of the prior denials and what was required to 
substantiate an underlying claim of service connection.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  (Although the notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or the appellant's response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Additionally, the veteran was told of the criteria used to 
award disability ratings and the criteria for assigning an 
effective date in the February 2007 supplemental statement of 
the case.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. 
Apr. 5, 2007).  (No such issue is now before the Board, so 
any defect regarding notice of a rating or an award of an 
effective date need not be remanded in order for the Board to 
adjudicate the question of whether new and material evidence 
has been received to reopen claims of service connection.)  

In regard to the application to reopen claim of service 
connection for a low back disability and a right ankle 
disability, given that new and material evidence has not been 
received, the Board finds that VA has complied with the duty-
to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)-(e) (2006).  This is especially so given 
that the Board does not have jurisdiction to act further with 
respect to this claim, at least not until new and material 
evidence is received.  Barnett, supra.  Specific 
notifications are required regarding the bases for the 
previous denials and of what would constitute new and 
material evidence in the context of the previous denials.  
See Kent supra.  As noted above, through notice letters, the 
rating decision, and the statement of the case, the appellant 
was told of the bases of the prior denial and what was 
specifically required to reopen.  Additionally, he was told 
of what was required to substantiate the underlying claim.

With respect to the duty to assist, the veteran has not 
alleged that there is any outstanding evidence that would 
support his contentions.  The Board is not aware of any 
outstanding evidence that VA has a duty to seek out in the 
context of the claims to reopen.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) 
(2006).


ORDER

The application to reopen a claim of service connection for a 
low back disability is denied.

The application to reopen a claim of service connection for 
right ankle disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


